    Case 1:20-cv-00051-JTN-PJG ECF No. 44 filed 02/11/20 PageID.760 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
                               _____________________

DEREK DEYOUNG,                            Case No. 1:20-cv-51
a resident of Michigan
                                          PRE-MOTION CONFERENCE
         Plaintiff,                       REQUEST BY DEFENDANTS BGROUP,
v                                         LTD AND TROUNG

BGROUP, LTD.,
a Hong Kong Limited by shares company,
et al.,

      Defendants.
__________________________________/

John Di Giacomo (P73056)                  Jennifer A. Puplava (P58949)
Eric Misterovich (P73422)                 Daniel J. Broxup (P72868)
Amanda Osorio (P79006)                    Mika Meyers PLC
Attorneys for Plaintiff                   Attorneys for Defendants BGroup, Ltd.
Revision Legal, PLLC                      and Manh Quan Truong
444 Cass St., Suite D                     900 Monroe Avenue, NW
Traverse City, MI 49684                   Grand Rapids, MI 49503
(231) 714-0100                            (616) 632-8000
john@revisionlegal.com                    jpuplava@mikameyers.com
eric@revisionlegal.com                    dbroxup@mikameyers.com
amanda@revisionlegal.com

__________________________________/




02717223 1
 Case 1:20-cv-00051-JTN-PJG ECF No. 44 filed 02/11/20 PageID.761 Page 2 of 4



         Defendant BGroup, LTD. d/b/a ShopBase (hereinafter “ShopBase”) and Defendant

Truong (collectively the “ShopBase Defendants”), by and through their attorneys, Mika Meyers

PLC, and pursuant to Section IV.A.1. of the Information and Guidelines for Civil Practice before

The Honorable Janet T. Neff, hereby request a pre-motion conference relating to an anticipated

motion to dismiss under Fed. R. Civ. P. 12(b)(2) for lack of personal jurisdiction. In support of

this Request, the ShopBase Defendants submit the following explanation of the grounds of their

anticipated motion.

                      GROUNDS FOR ANTICIPATED MOTION TO DISMISS

         Defendant ShopBase is a Vietnamese-based company incorporated under the laws of

Hong Kong. Defendant Truong is a Vietnamese citizen and resident and is also the sole owner

and primary operator of ShopBase. ShopBase does not own any real or tangible personal

property in Michigan, has not consented to jurisdiction in Michigan, and does not transact any

business in Michigan.

         ShopBase operates a business that allows fee-paying subscribers to establish, and add

products to, their own customizable online storefront hosted by ShopBase. A customer of a

subscriber may order products through the subscriber’s storefront and make payments to the

subscriber through a third-party payment-processing vendor like PayPal or Stripe. ShopBase

receives a small commission from these vendors in addition to the subscription fees it receives

from subscribers. ShopBase has a limited role in “facilitating” the transactions between its

subscribers and their customers: ShopBase supplies the basic template for its subscriber's online

storefronts, which includes a link to third-party payment processing vendors, and notifies a

subscriber when a product order is placed through the subscriber’s storefront. This notification

prompts the subscriber to manufacture and/or ship its product to the customer.



                                                2
02717223 1
 Case 1:20-cv-00051-JTN-PJG ECF No. 44 filed 02/11/20 PageID.762 Page 3 of 4



             ShopBase’s business model is the same business model employed by Shopify, Inc.

(hereinafter “Shopify”), a Canadian corporation, and U.S. courts have found specific personal

jurisdiction over Shopify to be lacking in cases involving allegations exactly like those made by

Plaintiff here, i.e. allegations that a third-party merchant had posted infringing images to its

online storefront. The reasoning of these courts is persuasive and applies with at least equal force

here, because ShopBase (1) does not have a single subscriber from Michigan; (2) does not have

any physical presence or property in Michigan; (3) does not ship any products to Michigan or

manufacture any products that are shipped to Michigan; (4) does not operate the allegedly

infringing websites at issue in this case; (5) does not supply any content specifically aimed at

Michigan residents for its subscribers’ websites; and (6) derives only de minimis revenue from

sales that its subscribers make to their Michigan customers.

         In a nutshell, ShopBase’s “connection” to this case is that it provided the alleged primary

infringer of Plaintiff’s copyrights—Printabel Company Limited (“Printabel”)—with an

electronic canvas on which Printabel could draw its online storefront and post its products.

Thus, to the extent it can be said there is any nexus between ShopBase and Michigan at all, the

nexus is far too attenuated to support general personal jurisdiction. Nor is there any basis for

limited personal jurisdiction, because there is no nexus whatsoever between ShopBase’s

attenuated Michigan contacts and Plaintiff’s claims. In other words, Plaintiff’s claims do not

“arise out of” any conduct of ShopBase in Michigan, aimed at Michigan, or producing

consequences in Michigan. Indeed, even if ShopBase operated the infringing websites, the mere

fact that Plaintiff is a Michigan resident, and thus felt the alleged injury in Michigan, would not

be a sufficient “consequence” in Michigan to confer jurisdiction over ShopBase. See Clavenna v.

Holsey, 81 Mich. App. 472, 478; 265 N.W.2d 378 (1978) (stating that courts in Michigan do not



                                                  3
02717223 1
 Case 1:20-cv-00051-JTN-PJG ECF No. 44 filed 02/11/20 PageID.763 Page 4 of 4



equate “consequences” with “damages”). Plaintiff has not alleged, and cannot allege, any

jurisdiction-invoking “consequences” in Michigan, because no products containing the allegedly

infringing images at issue were sold to Michigan customers by Printabel, let alone ShopBase.

                                        CONCLUSION

         To lend some perspective to the issue that the ShopBase Defendants intend to bring

before the Court, if the Court were to find personal jurisdiction over the ShopBase Defendants in

this case, it would be tantamount to finding that website builders whose customers subsequently

upload copyrighted images to their websites can be hauled into court in any jurisdiction where

the alleged copyright holder happens to reside. Such an outcome does not comport with

Michigan’s long-arm statutes, nor pass Constitutional muster. Accordingly, the ShopBase

Defendants request that the Court schedule a pre-motion conference relating to their anticipated

motion to dismiss under Fed. R. Civ. P. 12(b)(2).

                                            MIKA MEYERS PLC
                                            Attorneys for Defendants BGroup, Ltd. and Truong

Dated: February 11, 2020                    By: /s/ Daniel J. Broxup
                                                Daniel J. Broxup (P72868)
                                                900 Monroe Avenue, NW
                                                Grand Rapids, MI 49503
                                                (616) 632-8000




                                                4
02717223 1
